DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtered by means of membrane filtration” and “pH value is influenced by means of an ion exchange device” in claim 1, “influenced by means of the at least one strongly acidic cation exchanger” in claim 2, “removed from the partial flow by means of at least one strongly basic anion exchanger” in claim 4, “influenced by means of the at least one strongly basic anion exchanger” in claim 5, “by means of a flow regulating device” in claim 9, “by at least one flow regulating means comprising a flow regulating valve or an adjustable flap” in claim 10, “the at least one flow regulating means in claim 11, and “by means of an adsorption device” in claim 13 and “by means of an activated carbon filter” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Response to Arguments
Applicant’s Arguments filed 10/04/2022 contain an appropriate statement on the record to establish evidence of common ownership at the time of the effective filing date of the claimed invention (See 37 CFR 1.104(c)(4); MPEP 717.02(a)), and therefore the obviousness rejection based on Concin US 2017/0360068 has been withdrawn. The current amendments overcome the previous 112b rejections. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4, 9, 13, 14 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967.
Regarding claim 1, ‘817 discloses a method of operating a pasteurization plant comprising conveying containers filled with food products and closed through a plurality of treatment zones (claim 1, lines 1-6). ‘817 discloses that the plurality of treatment zones comprises one treatment zone for heating or multiple treatment zones for heating, at least one treatment zone for pasteurizing, and one treatment zone for cooling or multiple treatment zones for cooling (claim 1, lines 1-6). ‘817 discloses that the food products in the containers are heated in the one treatment zone for heating or the multiple treatment zones for heating, and then pasteurized in the at least one treatment zone for pasteurizing, after which the food products in the containers are cooled in the one treatment zone for cooling or the multiple treatment zones for cooling (claim 1, lines 9-11). ‘817 discloses treating the containers with a tempered aqueous process liquid in all of the plurality of treatment zones by applying the process liquid to an external surface of the containers (claim 1, lines 7-8). ‘817 discloses that the process liquid from the plurality of treatment zones is fed back to the plurality of treatment zones for reuse in at least one recirculation loop (claim 1, lines 13-15). ‘817 discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously removed from a pipe or piping of the at least one recirculation loop to create at least one partial flow (claim 24, lines 1-7). ‘817 discloses that the partial flow is filtered by means of membrane filtration and then is fed back to a treatment zone (claim 24, lines 4-7). Since ‘817 teaches that the partial flow can be fed back in general to a treatment zone after filtration it would have been obvious to feed the partial flow after filtration back to any one of the treatment zones such as the treatment zone for cooling.
Regarding the process liquid being fed from the one treatment zone for heating to the one treatment zone for cooling in the piping of the recirculation loop, ‘817 teaches collecting process liquid from the treatment zones and resupplying process liquid to at least one of the treatment zones via circulation circuit pipes of a circulation circuit, thus making obvious that the process liquid can be fed from the one treatment zone for heating to the one treatment zone for cooling in the piping of the recirculation loop. 
In any case, Muenzer discloses providing a recirculation loop from a heating zone to a cooling zone of a pasteurization device (recirculation loop 13 of Z1, of first section Z1, Z2, Z3 goes to Z9 of the third treatment zone) and therefore it would have been obvious to one of ordinary skill in the art to modify ‘817 such that recirculation loop feeds process water from the one treatment zone for heating to the one treatment zone for cooling as suggested by Muenzer since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from ‘817 in view of Muenzer in the recitation that dissolved ions are then removed from the at least one partial flow after being filtered by a membrane filtration device by means of an ion exchange device, which ion exchange device is fluidically connected downstream of the membrane filtration device and has at least one strongly acidic cation exchanger.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device, which would necessarily remove dissolved ions from the fluid ([0079], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of ‘817 to include treating the at least one partial flow by means of an ion exchange device before the at least one partial flow is returned to the at least one treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of ‘817 and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from ‘817 in view of Muenzer in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is included in the simplest arrangement of an ion exchange device and produces a deionized water that may be used in a wide variety of applications. 
Additionally, regarding the limitation that the ion exchange device is fluidically connected downstream of the membrane filtration device, Tatsuno discloses filtering water with a membrane filtration device (reverse osmosis 3) and an ion exchange device (ion exchange 4) fluidically connected downstream of the membrane filtration device (col. 3, lines 11-20). It would have been obvious to one of ordinary skill in the art to modify the ion exchange device of ‘817 in view of Muenzer in view of Hilgren in view of Lennetech to be fluidically connected downstream of the membrane filtration device (‘135, [0051]), as taught by Tatsuno since Tatsuno shows such an order of the filtration devices is suitable for filtering water, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 4, ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses that anions are removed from the partial flow by means of at least one strongly basic anion exchanger (Lennetech).
Regarding claim 9, ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses that the partial quantity of process liquid removed from the at least one recirculation loop in order to create the atleast one partial flow (20) is regulated by means of a flow regulating device (valve 23) (‘068, [0118], Fig. 3). 
Regarding claim 13, ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses after removing dissolved ions, dissolved substances are also removed from the partial flow by means of an adsorption device (‘790, [0038]). 
Regarding claim 14, ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses the dissolved substances are removed from the partial flow by means of an activated carbon filter (‘790, [0038]).
Regarding claim 31, claim 31 is rejected for the same reasons given for claim 1. Regarding the process liquid being fed from the one treatment zone for cooling to the one treatment zone for heating in the piping of the recirculation loop, ‘817 teaches collecting process liquid from the treatment zones and resupplying process liquid to at least one of the treatment zones via circulation circuit pipes of a circulation circuit, thus making obvious that the process liquid can be fed from the one treatment zone for cooling to the one treatment zone for heating in the piping of the recirculation loop. 
Additionally, since ‘817 teaches that the partial flow can be fed back in general to a treatment zone after filtration it would have been obvious to feed the partial flow after filtration back to any one of the treatment zones such as the treatment zone for heating.
In any case, Muenzer discloses providing a recirculation loop from a cooling zone to a heating zone of a pasteurization device (process liquid from Z7 is capable of going through circulation loop 3 which loop can be returned to Z1) and therefore it would have been obvious to one of ordinary skill in the art to modify ‘817 such that recirculation loop feeds process water from the one treatment zone for cooling to the one treatment zone for heating as suggested by Muenzer since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Casolo US 3,985,648.
Regarding claim 2, claim 2 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly acidic cation exchanger with a view to obtaining a desired pH level.  
Regarding claim 5, claim 5 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly basic anion exchanger with a view to obtaining a desired pH level.  
Casolo teaches adjusting the pH of a liquid to obtain an optimal pH using ion exchangers (Abstract, col. 1, lines 66-68, col. 2, lines 1-5, col. 6, lines 62-65, claim 1). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a pH value of the partial flow is specifically influenced by means of at least one strongly acidic cation exchanger and at least one strongly basic anion exchanger with a view of obtaining a desired pH level as taught by Casolo since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Wang CN 1773279 A (Espacenet Translation).
Regarding claim 3, claim 3 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow. 
Wang discloses monitoring the pH of treated water in order to determine the saturation point of an ion exchange resin in order to provide a basis for timely regeneration of the resin (Espacenet Translation, Pg.2, paragraph 4). It would have been obvious to one of ordinary skill in the art to modify the method of ‘817 in view of Wang in view of Hilgren in view of Lenntech in view of Tatsuno such that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow as taught by Wang in order to provide a basis for the timely regeneration of the resin.
Regarding claim 6, claim 6 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly basic anion exchanger is regenerated depending on a change in pH value of the partial flow. However, claim 6 is rejected for the same reasons given above as for claim 3. 
Claim 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Everson et al. US 2013/0192639.
Regarding claims 7 and 8, claim 7 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively. Claim 8 differs ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device.
Everson discloses a pH measurement can be used to trigger the step of regenerating the resin of a water treatment component, and discloses that the pH of incoming water can be compared to the treated water, where the pH differential can be used to monitor the system. Everson teaches providing sensors for measuring the pH of the non-treated water and treated water ([0065], [0096], [0137], [0141]). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively, and such that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device as taught by Everson in order to determine when the ion exchange resins need to be regenerated. 
Claim 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Jessen et al. US 8,585,906.
Regarding claim 10, claim 10 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means (inlet valve 34/valve system) comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again in order to easily control the flow of process liquid as desired into the ion exchange devices.
Regarding claim 11, claim 11 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means separately for each ion exchanger of the ion exchange device.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) separately for each ion exchanger of the ion exchange device as taught by Jessen in order to easily control the flow of process liquid as desired into the ion exchange devices. 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Heskett US 5,415,770.
Regarding claim 12, claim 12 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc. 
Heskett discloses treating water which employs particulate matter such as zinc and copper as well as mixtures thereof to provide removal of undesirable contaminants (col. 3, lines 27-31). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc as taught by Heskett in order to provide additional removal of undesirable contaminants.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Burrow WO 2011/131963. 
Regarding claim 16, claim 16 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower, depending on requirements.
Burrows discloses a pasteurization system comprising a cooling tower for waste water recovery (Pg. 2, lines 10-15). It would have been obvious to one of ordinary skill in the art to modify ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower depending on requirements as taught by Burrow in order to allow the temperature of the partial flow to be adjusted to a desired temperature. 
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of copending Application No. 17538817 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Dhruv et al. US 2007/0082100.
Regarding claim 17, Claim 17 differs from ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the containers treated by the pasteurization plant specifically incorporate a metal material.
Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of ‘817 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that the containers treated by the pasteurization plant specifically incorporate a metal material as taught by Dhruv since Dhruv shows this was a common material for forming a container for a food product to be pasteurized.
This is a provisional nonstatutory double patenting rejection.


Claim 1, 4, 9, 13, 14 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967.
Regarding claim 1, ‘937 discloses a method for operating a pasteurizing plant comprising conveying containers filled with food products and closed through a plurality of treatment zones (claim 1, lines 1-7). ‘937 discloses that the plurality of treatment zones comprises one treatment zone for heating or multiple treatment zones for heating, at least one treatment zone for pasteurizing, and one treatment zone for cooling or multiple treatment zones for cooling (claim 1, lines 1-7). ‘937 discloses that the food products in the containers are heated in the one treatment zone for heating or the multiple treatment zones for heating, and then pasteurized in the at least one treatment zone for pasteurizing, after which the food products in the containers are cooled in the one treatment zone for cooling or the multiple treatment zones for cooling (claim 1, lines 8-14). ‘937 discloses treating the containers with a tempered aqueous process liquid in all of the plurality of treatment zones by applying the process liquid to an external surface of the containers (claim 1, lines 8-9). ‘937 discloses that the process liquid from the plurality of treatment zones is fed back to the plurality of treatment zones for reuse in at least one recirculation loop (claim 1, lines 16-18). ‘937 discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously removed from a pipe or piping of the at least one recirculation loop to create at least one partial flow (claim 1, lines 19-25). ‘937 discloses that the partial flow is filtered by means of membrane filtration and then is fed back to a treatment zone (claim 1, lines 19-25). Since ‘937 teaches that the partial flow can be fed back in general to a treatment zone after filtration it would have been obvious to feed the partial flow after filtration back to any one of the treatment zones such as the treatment zone for cooling.
In any case, Muenzer discloses providing a recirculation loop from a heating zone to a cooling zone of a pasteurization device (recirculation loop 13 of Z1, of first section Z1, Z2, Z3 goes to Z9 of the third treatment zone) and therefore it would have been obvious to one of ordinary skill in the art to modify ‘937 such that recirculation loop feeds process water from the one treatment zone for heating to the one treatment zone for cooling as suggested by Muenzer since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from ‘937 in view of Muenzer in the recitation that dissolved ions are then removed from the at least one partial flow after being filtered by a membrane filtration device by means of an ion exchange device, which ion exchange device is fluidically connected downstream of the membrane filtration device and has at least one strongly acidic cation exchanger.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device, which would necessarily remove dissolved ions from the fluid ([0079], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of ‘937 to include treating the at least one partial flow by means of an ion exchange device before the at least one partial flow is returned to the at least one treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of ‘937 and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from ‘937 in view of Muenzer in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is included in the simplest arrangement of an ion exchange device and produces a deionized water that may be used in a wide variety of applications. 
Additionally, regarding the limitation that the ion exchange device is fluidically connected downstream of the membrane filtration device, Tatsuno discloses filtering water with a membrane filtration device (reverse osmosis 3) and an ion exchange device (ion exchange 4) fluidically connected downstream of the membrane filtration device (col. 3, lines 11-20). It would have been obvious to one of ordinary skill in the art to modify the ion exchange device of ‘937 in view of Muenzer in view of Hilgren in view of Lennetech to be fluidically connected downstream of the membrane filtration device (‘135, [0051]), as taught by Tatsuno since Tatsuno shows such an order of the filtration devices is suitable for filtering water, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 4, ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses that anions are removed from the partial flow by means of at least one strongly basic anion exchanger (Lennetech).
Regarding claim 9, ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses that the partial quantity of process liquid removed from the at least one recirculation loop in order to create the atleast one partial flow (20) is regulated by means of a flow regulating device (valve 23) (‘068, [0118], Fig. 3). 
Regarding claim 13, ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses after removing dissolved ions, dissolved substances are also removed from the partial flow by means of an adsorption device (‘790, [0038]). 
Regarding claim 14, ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno discloses the dissolved substances are removed from the partial flow by means of an activated carbon filter (‘790, [0038]).
Regarding claim 31, claim 31 is rejected for the same reasons given for claim 1. Regarding the process liquid being fed from the one treatment zone for cooling to the one treatment zone for heating in the piping of the recirculation loop, ‘937 teaches collecting process liquid from the treatment zones and resupplying process liquid to at least one of the treatment zones via circulation circuit pipes of a circulation circuit (claim 1, lines 16-25), thus it would have been obvious to one of ordinary skill in the art that the process liquid can be fed from the one treatment zone for cooling to the one treatment zone for heating in the piping of the recirculation loop. 
Additionally, since ‘937 teaches that the partial flow can be fed back in general to a treatment zone after filtration it would have been obvious to one of ordinary skill in the art to feed the partial flow after filtration back to any one of the treatment zones such as the treatment zone for heating.
In any case, Muenzer discloses providing a recirculation loop from a cooling zone to a heating zone of a pasteurization device (process liquid from Z7 is capable of going through circulation loop 3 which loop can be returned to Z1) and therefore it would have been obvious to one of ordinary skill in the art to modify ‘937 such that recirculation loop feeds process water from the one treatment zone for cooling to the one treatment zone for heating as suggested by Muenzer since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Casolo US 3,985,648.
Regarding claim 2, claim 2 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly acidic cation exchanger with a view to obtaining a desired pH level.  
Regarding claim 5, claim 5 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly basic anion exchanger with a view to obtaining a desired pH level.  
Casolo teaches adjusting the pH of a liquid to obtain an optimal pH using ion exchangers (Abstract, col. 1, lines 66-68, col. 2, lines 1-5, col. 6, lines 62-65, claim 1). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a pH value of the partial flow is specifically influenced by means of at least one strongly acidic cation exchanger and at least one strongly basic anion exchanger with a view of obtaining a desired pH level as taught by Casolo since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 175595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Wang CN 1773279 A (Espacenet Translation).
Regarding claim 3, claim 3 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow. 
Wang discloses monitoring the pH of treated water in order to determine the saturation point of an ion exchange resin in order to provide a basis for timely regeneration of the resin (Espacenet Translation, Pg.2, paragraph 4). It would have been obvious to one of ordinary skill in the art to modify the method of ‘937 in view of Wang in view of Hilgren in view of Lenntech in view of Tatsuno such that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow as taught by Wang in order to provide a basis for the timely regeneration of the resin.
Regarding claim 6, claim 6 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly basic anion exchanger is regenerated depending on a change in pH value of the partial flow. However, claim 6 is rejected for the same reasons given above as for claim 3. 
Claim 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Everson et al. US 2013/0192639.
Regarding claims 7 and 8, claim 7 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively. Claim 8 differs ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device.
Everson discloses a pH measurement can be used to trigger the step of regenerating the resin of a water treatment component, and discloses that the pH of incoming water can be compared to the treated water, where the pH differential can be used to monitor the system. Everson teaches providing sensors for measuring the pH of the non-treated water and treated water ([0065], [0096], [0137], [0141]). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively, and such that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device as taught by Everson in order to determine when the ion exchange resins need to be regenerated. 
Claim 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Jessen et al. US 8,585,906.
Regarding claim 10, claim 10 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means (inlet valve 34/valve system) comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again in order to easily control the flow of process liquid as desired into the ion exchange devices.
Regarding claim 11, claim 11 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means separately for each ion exchanger of the ion exchange device.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) separately for each ion exchanger of the ion exchange device as taught by Jessen in order to easily control the flow of process liquid as desired into the ion exchange devices. 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Heskett US 5,415,770.
Regarding claim 12, claim 12 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc. 
Heskett discloses treating water which employs particulate matter such as zinc and copper as well as mixtures thereof to provide removal of undesirable contaminants (col. 3, lines 27-31). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc as taught by Heskett in order to provide additional removal of undesirable contaminants.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Burrow WO 2011/131963. 
Regarding claim 16, claim 16 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower, depending on requirements.
Burrows discloses a pasteurization system comprising a cooling tower for waste water recovery (Pg. 2, lines 10-15). It would have been obvious to one of ordinary skill in the art to modify ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower depending on requirements as taught by Burrow in order to allow the temperature of the partial flow to be adjusted to a desired temperature. 
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Dhruv et al. US 2007/0082100.
Regarding claim 17, Claim 17 differs from ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the containers treated by the pasteurization plant specifically incorporate a metal material.
Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of ‘937 in view of Muenzer in view of Hilgren in view of Lenntech in view of Tatsuno such that the containers treated by the pasteurization plant specifically incorporate a metal material as taught by Dhruv since Dhruv shows this was a common material for forming a container for a food product to be pasteurized.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        





/VIREN A THAKUR/Primary Examiner, Art Unit 1792